Case: 1:19-cv-01797 Document #: 1 Filed: 03/14/19 Page 1 of 11 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

 

EASTERN DIVISION

MARTIN M. MATUS, O.D., )
on behalf of plaintiff and )
the class members defined herein, )
)

Plaintiff, )

)

Vv. )

)

NORTH AMERICAN BANCARD, LLC, )
and JOHN DOES 1-10, )
)

Defendants. )

COMPLAINT — CLASS ACTION
INTRODUCTION
1, Plaintiff Martin M. Matus, O.D. brings this action to secure redress for

the actions of defendant North American Bancard, LLC, in sending or causing the sending of
unsolicited advertisements to telephone facsimile machines in violation of the Telephone
Consumer Protection Act, 47 U.S.C. §227 (“TCPA”), the Illinois Consumer Fraud Act, 815 ILCS
505/2 and the common law.

2. The TCPA expressly prohibits unsolicited fax advertising. Unsolicited fax
advertising damages the recipients. The recipient is deprived of its paper and ink or toner and the
use of its fax machine. The recipient also wastes valuable time it would have spent on something
else. Unsolicited faxes prevent fax machines from receiving and sending authorized faxes, cause
wear and tear on fax machines, and require labor to attempt to identify the source and purpose of
the unsolicited faxes. |

PARTIES

3. Plaintiff Martin M. Matus, O.D., is an individual with offices in the Northern
District of Illinois where he maintains telephone facsimile equipment. |

4, Defendant North American Bancard, LLC is a Delaware limited liability company
that has offices at 250 Stephenson Highway, Troy, Michigan 48083.

1
Case: 1:19-cv-01797 Document #: 1 Filed: 03/14/19 Page 2 of 11 PagelD #:1

5. Defendants John Does 1-10 are other natural or artificial persons that were
involved in the sending of the facsimile advertisements described below. Plaintiff does not know
who they are.

JURISDICTION AND VENUE

6. This Court has jurisdiction under 28 U.S.C. §§1331 and 1367. Mims v. Arrow
Financial Services, LLC, 132 8. Ct. 740, 751-53 (2012); Brill v. Countrywide Home Loans, Inc.,
427 F.3d 446 (7" Cir. 2005).

7. Personal jurisdiction exists under 735 ILCS 5/2-209, in that defendants:

a. Have committed tortious acts in Illinois by causing the transmission of

unlawful communications into the state.

b. Have transacted business in Illinois.
8. Venue in this District is proper for the same reason.
FACTS
9, | On June 22, 2016, plaintiff received the unsolicited fax advertisement attached as

Exhibit A on his facsimile machine.

10. On July 28, 2016, plaintiff received the unsolicited fax advertisement attached as
Exhibit B on his facsimile machine.

11. | Discovery may reveal the transmission of additional faxes as well.

12. Defendant North American Bancard, LLC is responsible for sending or causing
the sending of the faxes.

13. Defendant North American Bancard, LLC as the entity whose products or services
were advertised in the faxes, derived economic benefit from the sending of the faxes.

14. Defendant North American Bancard, LLC either negligently or wilfully violated
the rights of plaintiff and other recipients in sending the faxes.

15. Plaintiff had no prior relationship with defendants and had not authorized the

sending of fax advertisements to plaintiff.
Case: 1:19-cv-01797 Document #: 1 Filed: 03/14/19 Page 3 of 11 PagelD #:1

16. | The TCPA makes unlawful the “use of any telephone facsimile machine,
computer or other device to send an unsolicited advertisement to a telephone facsimile machine
” 47 U.S.C. §227(b)(1)\(C).

17. On information and belief, the faxes attached hereto were sent as part of a mass
broadcasting of faxes.

18. On information and belief, defendants have transmitted similar fax advertisements
to at least 40 other persons in Illinois.

19. There is no reasonable means for plaintiff or other recipients of defendants’
advertising faxes to avoid receiving illegal faxes. Fax machines must be left on and ready to
receive the urgent communications authorized by their owners.

COUNT I- TCPA

20. ~~ Plaintiff incorporates Ff 1-19.

21. The TCPA, 47 U.S.C. §227(b)(3), provides:

Private right of action.

A person or entity may, if otherwise permitted by the laws or rules of court
of a State, bring in an appropriate court of that State—

(A) an action based on a violation of this subsection or the regulations
prescribed under this subsection to enjoin such violation,

(B) an action to recover for actual monetary loss from such a
violation, or to receive $500 in damages for each such violation,
whichever is greater, or

(C) both such actions.
If the Court finds that the defendant willfully or knowingly violated this
subsection or the regulations prescribed under this subsection, the court
may, in its discretion, increase the amount of the award to an amount equal

to not more than 3 times the amount available under the subparagraph (B) of
this paragraph.

22. Plaintiff and each class member suffered damages as a result of receipt of the
faxes, in the form of paper and ink or toner consumed as a result. Furthermore, plaintiff's

statutory right of privacy was invaded.
Case: 1:19-cv-01797 Document #: 1 Filed: 03/14/19 Page 4 of 11 PagelD #:1

23. Plaintiff and each class member is entitled to statutory damages.

24. Defendants violated the TCPA even if their actions were only negligent.

25. Defendants should be enjoined from committing similar violations in the future.

CLASS ALLEGATIONS

26. Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), plaintiff brings this claim on behalf of
a class, consisting of (a) all persons with fax numbers (b) who, on June 22, 2016 and July 28,
2016, (c) were sent faxes by or on behalf of defendant North American Bancard, LLC promoting
its goods or services for sale.

27. The class is so numerous that joinder of all members is impractical. Plaintiff
alleges on information and belief that there are more than 40 members of the class.

28. There are questions of law and fact common to the class that predominate over

any questions affecting only individual class members. The predominant common questions

include:
a. Whether defendants engaged in a pattern of sending unsolicited fax
advertisements;
b. The manner in which defendant compiled or obtained their list of fax

numbers; and
 C. Whether defendants thereby violated the TCPA.

29. Plaintiff will fairly and adequately protect the interests of the class. Plaintiff
has retained counsel experienced in handling class actions and claims involving unlawful
business practices. Neither plaintiff nor plaintiff’s counsel have any interests which might cause
them not to vigorously pursue this action.

30. __‘ Plaintiffs claims are typical of the claims of the class members. All are based on
the same factual and legal theories.

31. | Aclass action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of
Case: 1:19-cv-01797 Document #: 1 Filed: 03/14/19 Page 5 of 11 PagelD #:1

separate claims against defendants is small because it is not economically feasible to bring
individual actions. |

32. | Several courts have certified class actions under the TCPA. West Loop
Chiropractic & Sports Injury Center, Ltd. v. North American Bancard, LLC, 16cv5856, 2018
WL 3738281 (N.D. Il. Aug. 7, 2018); Holtzman v. Turza, 08 C 2014, 2009 WL 3334909, 2009
US. Dist. LEXIS 95620 (N.D.II., Oct. 14, 2009), aff'd in relevant part, 728 F.3d 682 (7" Cir.
2013); Sadowski v. Med1 Online, LLC, 07 C 2973, 2008 WL 2224892, 2008 U.S. Dist. LEXIS
41766 (N.D.IL, May 27, 2008); CE Design Ltd. v Cy's Crabhouse North, Inc., 259 F.R.D. 135
(N.D.ILl. 2009); Targin Sign Sys. v Preferred Chiropractic Ctr., Ltd., 679 F. Supp. 2d 894
(N.D.IH. 2010); Garrett v. Ragle Dental Lab, Inc., 10 C 1315, 2010 U.S. Dist. LEXIS 108339,
2010 WL 4074379 (N.D.II1., Oct. 12, 2010); Hinman v. M & M Rental Ctr., 545 F.Supp. 2d 802
(N.D.IL. 2008); Clearbrook v. Rooflifters, LLC, 08 C 3276, 2010 U.S. Dist. LEXIS 72902 (N.D.
Ill. July 20, 2010) (Cox, M.J.); GM. Sign, Inc. v. Group C Communs., Inc., 08 C 4521, 2010 WL
744262, 2010 U.S. Dist. LEXIS 17843 (N.D. Ill. Feb. 25, 2010); Kavu, Inc. v. Omnipak Corp.,
246 F.R.D. 642 (W.D.Wash. 2007); Display South, Inc. v. Express Computer Supply, Inc., 961
So.2d 451, 455 (La. App. 1s Cir. 2007); Display South, Inc. v. Graphics House Sports
Promotions, Inc., 992 So. 2d 510 (La. App. 1s Cir. 2008); Lampkin v. GGH, Inc., 146 P.3d 847
(Ok. App. 2006); EST Ergonomic Solutions, LLC v. United Artists Theatre Circuit, Inc., 203
Ariz. (App.) 94, 50 P.3d 844 (2002); Core Funding Group, LLC v. Young, 792 N.E.2d 547
(Ind.App. 2003); Critchfield Physical Therapy v. Taranto Group, Inc., 293 Kan. 285; 263 P.3d
767 (2011); Karen S. Little, L.L.C. v. Drury Inns. Inc., 306 S.W.3d 577 (Mo. App. 2010).

33. | Management of this class action is likely to present significantly fewer difficulties
that those presented in many class actions, e.g. for securities fraud.

WHEREFORE, plaintiff requests that the Court enter judgment in favor of

plaintiff and the class and against defendants for:

a. Actual damages;
Case: 1:19-cv-01797 Document #: 1 Filed: 03/14/19 Page 6 of 11 PagelD #:1

b. Statutory damages;

c. An injunction against the further transmission of unsolicited advertising
faxes;

d. Costs of suit;

e. Such other or further relief as the Court deems just and proper.

COUNT II —- ILLINOIS CONSUMER FRAUD ACT

34. — Plaintiff incorporates Jf 1-19.

35. Defendants engaged in unfair acts and practices, in violation of ICFA § 2, 815
ILCS 505/2, by sending unsolicited fax advertising to plaintiff and others.

36. Unsolicited fax advertising is contrary to the TCPA and also Illinois law. 720
ILCS 5/26-3(b) makes it a petty offense to transmit unsolicited fax advertisements to Illinois
residents.

37. Defendants engaged in an unfair practice and an unfair method of competition by
engaging in conduct that is contrary to public policy, unscrupulous, and caused injury to
recipients of their advertising.

38. = Plaintiff and each class member suffered damages as a result of receipt of the
unsolicited faxes, in the form of paper and ink or toner consumed as a result.

39. Defendants engaged in such conduct in the course of trade and commerce.

40. Defendants’ conduct caused recipients of their advertising to bear the cost thereof.
This gave defendants an unfair competitive advantage over businesses that advertise lawfully,
such as by direct mail. For example, an advertising campaign targeting one million recipients
would cost $500,000 if sent by U.S. mail but only $20,000 if done by fax broadcasting. The
reason is that instead of spending $480,000 on printing and mailing his ad, the fax broadcaster
misappropriates the recipients’ paper and ink. “Receiving a junk fax is like getting junk mail
with the postage due”. Remarks of Cong. Edward Markey, 135 Cong Rec E 2549, Tuesday, July
18, 1989, 101st Cong. ist Sess.
Case: 1:19-cv-01797 Document #: 1 Filed: 03/14/19 Page 7 of 11 PagelD #:1

41. Defendants’ shifting of advertising costs to plaintiff and the class members in this
manner makes such practice unfair. In addition, defendant’s conduct was contrary to public
policy, as established by the TCPA and Illinois statutory and common law.

42. Defendants should be enjoined from committing similar violations in the future.

CLASS ALLEGATIONS

43. | Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), plaintiff brings this claim on behalf of
a class, consisting of (a) all persons with Illinois fax numbers (b) who, on June 22, 2016 and July
28, 2016, (c) were sent faxes by or on behalf of defendant North American Bancard, LLC,
promoting its goods or services for sale.

44. The class is so numerous that joinder of all members is impractical. Plaintiff
alleges on information and belief that there are more than 40 members of the class.

45. There are questions of law and fact common to the class that predominate over
any questions affecting only individual class members. The predominant common questions
include:

a. Whether defendants engaged in a pattern of sending unsolicited fax
advertisements; and
ob. Whether defendants thereby engaged in unfair acts and practices, in
violation of the ICFA.

46. Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has
retained counsel experienced in handling class actions and claims involving unlawful business
practices. Neither plaintiff nor plaintiffs counsel have any interests which might cause them not
to vigorously pursue this action.

47. Plaintiffs claims are typical of the claims of the class members. All are based on
the same factual and legal theories.

48.  Aclass action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of
Case: 1:19-cv-01797 Document #: 1 Filed: 03/14/19 Page 8 of 11 PageID #:1

separate claims against defendant is small because it is not economically feasible to bring
individual actions.
49. | Management of this class action is likely to present significantly fewer difficulties
that those presented in many class actions, e.g. for securities fraud.
WHEREFORE, plaintiff requests that the Court enter judgment in favor of

plaintiff and the class and against defendants for:

a. Appropriate damages;

b. An injunction against the further transmission of unsolicited advertising
faxes;

C. Attorney’s fees, litigation expenses and costs of suit;

d. Such other or further relief as the Court deems just and proper.

COUNT I —- TRESPASS TO CHATTELS

50. Plaintiff incorporates {f 1-19.

51. Plaintiff and the class members were entitled to possession of the equipment they
used to receive faxes.

52. Defendants’ sending plaintiff and the class members unsolicited faxes interfered
with their use of the receiving equipment and constitutes a trespass to such equipment. Chair
King v. Houston Cellular, 95cv1066, 1995 WL 1693093 at *2 (S.D. Tex. Nov. 7, 1995) (denying
a motion to dismiss with respect to plaintiff's trespass to chattels claim for unsolicited faxes),
vacated on jurisdictional grounds 131 F.3d 507 (Sth Cir. 1997).

| 53. Defendants acted either intentionally or negligently in engaging in such conduct.

54, Plaintiff and each class member suffered damages as a result of receipt of the
unsolicited faxes.

55. _ Defendants should be enjoined from continuing trespasses.

CLASS ALLEGATIONS
56. Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), plaintiff brings this claim on behalf of
Case: 1:19-cv-01797 Document #: 1 Filed: 03/14/19 Page 9 of 11 PagelD #:1

a class, consisting of (a) all persons with Illinois fax numbers (b) who, on June 22, 2016 and July
28, 2016, (c) were sent faxes by or on behalf of defendant North American Bancard, LLC,
promoting its goods or services for sale.

57. The class is so numerous that joinder of all members is impractical. Plaintiff
alleges on information and belief that there are more than 40 members of the class.

58. There are questions of law and fact common to the class that predominate over
any questions affecting only individual class members. The predominant common questions
include:

a. Whether defendants engaged in a pattern of sending unsolicited fax
advertisements; and
b. Whether defendants thereby committed a trespass to chattels.

59. Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has
retained counsel experienced in handling class actions and claims involving unlawful business
practices. Neither plaintiff nor plaintiffs counsel have any interests which might cause them not
to vigorously pursue this action.

60. Plaintiffs claims are typical of the claims of the class members. All are based on

the same factual and legal theories.

61. | Acclass action is the superior method for the fair and efficient adjudication of this
controversy. The interest of class members in individually controlling the prosecution of
separate claims against defendant is small because it is not economically feasible to bring
individual actions.

62. | Management of this class action is likely to present significantly fewer difficulties
that those presented in many class actions, e.g. for securities fraud.

WHEREFORE, plaintiff requests that the Court enter judgment in favor of
plaintiff and the class and against defendants for:

a. Appropriate damages;
Case: 1:19-cv-01797 Document #: 1 Filed: 03/14/19 Page 10 of 11 PagelD #:1

b. An injunction against the further transmission of unsolicited advertising
faxes;

c. Costs of suit;

d. Such other or further relief as the Court deems just and proper.

s/ Daniel A. Edelman
Daniel A. Edelman

Daniel A. Edelman

Cathleen M. Combs

Heather Kolbus

EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500

Chicago, Illinois 60603

(312) 739-4200

(312) 419-0379 (FAX)

10
Case: 1:19-cv-01797 Document #: 1 Filed: 03/14/19 Page 11 of 11 PagelD #:1

NOTICE OF LIEN AND ASSIGNMENT

Please be advised that we claim a lien upon any recovery herein for 1/3 or such
amount as a court awards. All rights relating to attorney’s fees have been assigned to counsel.

s/ Daniel A. Edelman
Daniel A. Edelman

Daniel A. Edelman

EDELMAN, COMBS, LATTURNER
& GOODWIN, LLC

20 S. Clark Street, Suite 1500

Chicago, Illinois 60603

(312) 739-4200

(312) 419-0379 (FAX)

11
